IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                              December 10, 2008
                               No. 07-60909
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

NADIA GHANI BARLAS

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A96 029 121


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Nadia Ghani Barlas, a native and citizen of Pakistan, has filed a petition
for review of the Board of Immigration Appeals’ (BIA) order denying her
application for asylum and withholding of removal. Barlas argues that she has
a well-founded fear of persecution on account of her membership in a social
group, asserting that she is the wife of an American citizen, the mother of two
children who are American citizens, and the daughter of a Pakistani man with



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60909

business ties to the United States. Barlas contends that the BIA’s decision is not
supported by substantial evidence.
        When the BIA affirms without opinion, as it did here, this court reviews
the immigration judge’s decision. See Mikhael v. INS, 115 F.3d 299, 302 (5th
Cir. 1997). The BIA’s factual findings are reviewed for substantial evidence.
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002). Under the
substantial evidence standard, this court will affirm the BIA’s decision unless
the evidence compels a contrary conclusion. Chen v. Gonzales, 470 F.3d 1131,
1134 (5th Cir. 2006).
        The record does not compel a conclusion contrary to the determination that
Barlas lacked a well-founded fear of persecution on account of an enumerated
ground for asylum relief. See Ontunez-Tursios, 303 F.3d at 349-50, 352-53.
Barlas cannot meet the more demanding standard for withholding of removal
given that she cannot satisfy the standard for asylum. See Chen, 470 F.3d at
1138.
        The petition for review is DENIED.




                                         2